Name: Commission Regulation (EEC) No 1841/89 of 26 June 1989 fixing the sluice-gate prices and levies for poultrymeat and repealing Regulation (EEC) No 942/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 89 Official Journal of the European Communities No L 180/15 COMMISSION REGULATION (EEC) No 1841/89 of 26 June 1989 fixing the sluice-gate prices and levies for poultrymeat and repealing Regulation (EEC) No 942/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard in the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat Q, as last amended by Regulation (EEC) No 1235/89 (2) and in particular Articles 3 and 7 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; whereas Regulation (EEC) No 2777/75 was amended, with effect on 1 July 1989, by Regulation (EEC) No 1235/89 as regards the quarterly fixing of the sluice ­ gate prices and levies so that henceforward such fixing is to take place according to quarters of the calendar year, namely on 1 January, 1 April, 1 July and 1 October ; Whereas, as the levies were fixed latterly in Commission Regulation (EEC) No 942/89 of 12 April 1989 (3), new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1989 and Regulation (EEC) No 942/89, which fixes the amounts for the period 1 May to 31 July 1989, must be repealed ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (4), as last amended by Regulation (EEC) No 3986/87 (*) ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the workd market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1989 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; whereas, however, in this year of changeover in quarterly periods, the sluice ­ gate prices applicable for the four quarters to 1 May 1989 are to be maintained as they were fixed quarterly for the purposes of calculating the second component of the levy ; Whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to chicks ; Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the levy on slaughtered poultry on' the basis of the coefficients set out in the Annex to Commission Regula ­ tion (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (% as amended by Regulation (EEC) No. 1 507/82 Q ; Whereas, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the xate of duty has been bound within GATT, the levies must riot exceed the amount resulting from that binding ; Whereas, sluice-gate prices for the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75 must be fixed in advance for each quarter ; whereas sluice-gate prices were last fixed by Regulation (EEC) No 942/89 for the period ending 31 July 1989, bearing in mind the new definition of quarters introduced by Regulation (EEC) No 1235/89, and prices must therefore be fixed anew for the period 1 July to 30 September 1989 ;0 OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 101 , 13. 4. 1989, p. 13 . (4) OJ No L 282, 1 . 11 . 1975, p. 86. 0 OJ No L 376, 31 . 12. 1987, p . 7. 0 OJ No L 337, 29 . 12. 1979, p. 65. o OJ No L 168, 15. 6. 1982, p . 5. No L 180/16 Official Journal of the European Communities 27. 6. 89 Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the price for that quantitiy of cereals must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2778/75 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1989 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Whereas the sluice-gate price for chicks must be calcu ­ lated in the same way as the sluice-gate price for slaught ­ ered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) " :of that Regulation ; Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the applicaton of import levies on products from Portugal and amending Regulation (EEC) No 177/86 ('), suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 (1 ), shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0207 31 , 0207 39 90, 020750, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex shall be suspended. Article 2 Regulation (EEC) No 942/89 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989 . For the Commission Ray MAG SHARRY Member of the Commission (') OJ No L 60, 1 . 3 . 1986, p. 11 . No L 180/1727. 6 . 89 Official Journal of the European Communities ANNEX to the Commission Regulation of 26 June 1989 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 0105 11 00 23,67 5,33  0105 19 10 102,97 17,93  010519 90 23,67 533  ECU/100 kg ECU/100 kg 0105 91 00 81,35 22,44  010599 10 95,60 32,72  0105 99 20 121,11 33,14  0105 99 30 108,37 25,17  0105 99 50 126,76 34,60  0207 10 11 102,20 28,20  0207 10 15 116,32 32,06  0207 10 19 126,62 34,93  0207 10 31 154,81 35,96  0207 10 39 169,70 39,41  0207 10 51 112,47 38,49  0207 10 55 136,57 46,74  0207 10 59 151,75 51,92  0207 1071 173,01 47,34  0207 10 79 164,97 50,07  0207 10 90 181,09 49,43  0207 21 10 116,22 32,06  0207 21 90 126,62 34,93  0207 22 10 154,81 35,96  - 0207 22 90 169,70 39,41  0207 23 1 1 136,57 46,74  0207 23 19 151,75 51,92  0207 23 51 173,01 47,34  0207 23 59 164,97 50,07  0207 23 90 181,09 49,43  0207 31 00 1 730,10 473,40 3 0207 3911 303,72 89,75  0207 39,13 139,28 38,42  0207 39 15 97,97 27,85  0207 39 17 67,83 19,28  0207 39 21 191,76 52,90  0207 39 23 180,14 49,69  0207 39 25 301,46 85,70 0207 39 27 67,83 19,28  0207 39 31 325,10 75,52  No L 180/ 18 Official Journal of the European Communities 27. 6 . 89 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 39 33 186,67 4335  0207 39 35 97,97 27,85  0207 39 37 67,83 19,28  0207 39 41 247,70 57,54  0207 39 43 116,11 26,97  0207 39 45 208,99 48,55  0207 39 47 301,46 85,70  0207 39 51 67,83 19,28  0207 39 53 346,44 105,15  0207 39 55 303,72 89,75  0207 39 57 166,93 57,11  0207 39 61 181,47 55,08  0207 39 63 199,20 54,37  0207 39 65 97,97 27,85  0207 39 67 67,83 19,28  0207 39 71 247,46 75,11  0207 39 73 191,76 52,90  , 0207 39 75 239,21 72,60  0207 39 77 180,14 49,69  0207 39 81 211,08 67,77  0207 39 83 301,46 85,70  0207 39 85 67,83 19,28  0207 39 90 173,34 49,28 10 0207 41 10 303,72 89,75  0207 41 11 139,28 38,42 - 0207 41 21 97,97 27,85  0207 41 31 67,83 19,28  0207 41 41 . 191,76 52,90  0207 41 51 180,14 49,69  0207 41 71 301,46 85,70  0207 41 90 67,83 19,28 __ 0207 42 10 325,10 75,52  0207 42 11 186,67 43,35  0207 42 21 97,97 27,85 .  0207 42 31 67,83 19,28  0207 42 41 247,70 57,54  0207 42 51 116,11 26,97  0207 42 59 208,99 48,55  0207 42 71 301,46 85,70  0207 42 90 67,83 19,28  0207 43 11 346,44 105,15  0207 43 15 303,72 89,75  0207 43 21 166,93 57,11  0207 43 23 181,47 55,08  27. 6. 89 Official Journal of the European Communities No L 180/19 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 25 199,20 54,37  0207 43 31 97,97 27,85  0207 43 41 67,83 19,28  0207 43 51 247,46 75,11  0207 43 53 191,76 52,90  0207 43 61 239,21 72,60  0207 43 63 180,14 49,69  0207 43 71 211,08 67,77  0207 43 81 301,46 85,70  0207 43 90 67,83 19,28  0207 50 10 1 730,10 473,40 3 0207 50 90 173,34 49,28 10 0209 00 90 150,73 42,85  0210 90 71 1 730,10 473,40 3 0210 90 79 173,34 49,28 10 1501 00 90 180,88 51,42 18 1602 31 11 309,62 71,92 17 1602 31 19 331,61 94,27 17 1602 31 30 180,88 51,42 17 1602 31 90 105,51 30,00 17 1602 39 11 299,42 89,16  1602 39 19 331,61 94,27 17 1602 39 30 180,88 51,42 17 1602 39 90 105,51 30,00 17